DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 October 2021 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 05 October 2021.

Regarding Previous Claim Objections
Previous objection to claims 1 and 10 has been withdrawn in view of the amendments to the objected claims.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-3, 7-8, 10-24 has been withdrawn in view of the 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Gary McFaline (Reg. No. 68,432) on 14 December 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 1, 10, 21, 22 have been amended as follows:

1. (Currently Amended) A computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for localizing a swarm comprising:
providing the swarm having at least four nodes into a mixed-medium environment, wherein at least three of the at least four nodes are provided into a first medium of the mixed-medium environment and at least one of the at least four nodes is provided into a second medium of the mixed-medium environment, said mixed-medium environment consisting of at least two different mediums consisting of air, water, liquid, 
determining a known location for a first node of the at least four nodes;
measuring a distance between each node of the at least three nodes provided into the first medium of the mixed-medium environment and each of the at least one node provided into the second medium of the mixed-medium environment, via a timing of a communications signal sent between the first node and each of the other nodes of the at least four nodes; and
calculating a three dimensional position of each node via the distances between the first node and each of the other nodes of the at least four nodes and a depth component from a pressure sensor on at least one node wherein each node of the at least four nodes is divided into a group of localized or unlocalized nodes;
said group of localized nodes comprising nodes that are connected to a known locus with three other nodes likewise connected to the known locus or nodes localized via line of sight with at least three already localized nodes; and
said group of unlocalized nodes comprising nodes of unknown loci which are localized when a number of unique connections is at least as large as a number of unknown loci.

10. (Currently Amended) A method of localizing a swarm of nodes comprising:
providing the swarm of nodes into a mixed-medium environment, wherein at least three nodes of the swarm of nodes are deployed into a first medium of the mixed-medium environment and at least three other nodes of the plurality of nodes are deployed into a second medium of the mixed-medium environment, wherein the mixed-
determining a known location for a first node of the plurality of nodes;
measuring a distance between each node of the plurality of nodes deployed into the first medium, each other node deployed into the first medium, and the first node with the known location via a timing of a communications signal sent between each node and each other node of the plurality of nodes;
measuring a distance between each node of the plurality of nodes deployed into the second medium, each other node deployed into the second medium, and the first node with the known location via the timing of the communications signal sent between each node and each other node of the plurality of nodes; and
calculating a position of each node of the plurality of nodes via the distances between each node and each of the other nodes of the plurality of nodes wherein each node of the plurality nodes is divided into a group of localized or unlocalized nodes;
said group of localized nodes comprising nodes that are connected to a known locus with three other nodes likewise connected to the known locus or nodes localized via line of sight with at least three already localized nodes; and
said group of unlocalized nodes comprising nodes of unknown loci which are localized when a number of unique connections is at least as large as a number of unknown loci.

21. (Currently Amended) The computer program product of claim 1, wherein the at least four nodes are configured to transmit electromagnetic signals from at least one 

22. (Currently Amended) The computer program product of claim 1, wherein the at least four nodes are configured to receive electromagnetic signals from at least one of sonar, acoustic and navigation systems.

Allowable Subject Matter
Claims 1-3, 7, 8, 10-12, 14-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “via a timing of a communications signal sent between the first node and each of the other nodes of the at least four nodes; and calculating a three dimensional position of each node via the distances between the first node and each of the other nodes of the at least four nodes and a depth component from a pressure sensor on at least one node wherein each node of the at least four nodes is divided into a group of localized or unlocalized nodes; said group of localized nodes comprising nodes that are connected to a known locus with three other nodes likewise connected to the known locus or nodes localized via line of sight with at least three already localized nodes; and said group of unlocalized nodes comprising nodes of unknown loci which are localized when the number of unique connections is at least as large as the number of unknown loci”.

Regarding claim 10, this claim is also allowed as it incorporates limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Itoi et al. US Patent Application Publication No. 2014/0297091 teaches mining machine movement management system.

2.	Takeda US Patent Application Publication No. 2015/0134184 teaches management system and management method.

3.	Wei et al. US Patent Application Publication No. 2019/0055715 teaches system and method for controlling earthmoving machines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 20, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633